Filed 12/6/21 In re Samuel A. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re SAMUEL A., a Person                               B312480
 Coming Under the Juvenile
 Court Law.                                              (Los Angeles County
                                                         Super. Ct. No. 19CCJP00325A)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 PATRICIA A.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Daniel Zeke Zeidler, Judge. Reversed.
      Liana Serobian, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                       ________________
      Patricia A., mother of now-five-year-old Samuel A., appeals
the juvenile court’s April 8, 2021 order denying without a hearing
her petition pursuant to Welfare and Institutions Code
           1
section 388 and its May 7, 2021 order terminating her parental
      2
rights.
      On September 21, 2021 this court reversed the March 12,
2020 order appointing a guardian ad litem for Patricia and
directed the juvenile court to vacate that order and all
subsequent orders from hearings in which Patricia had been
denied the right to directly communicate with her counsel,
including the court’s orders at the combined six-month and
12-month review hearing (§ 366.21, subds. (e) & (f)) and the
court’s order terminating Patricia’s parental rights (§ 366.26).
                                               3
(In re Samuel A. (2021) 69 Cal.App.5th 67.)
       On October 22, 2021 we advised counsel for Patricia,
Samuel and the Los Angeles County Department of Children of
Family Services that, in light of our opinion in In re Samuel A.,
supra, 69 Cal.App.5th 67, we intended to summarily reverse the
orders at issue in this appeal unless the Department showed
cause on or before November 4, 2021 why we should consider the
appeal on the merits. Patricia’s counsel filed a letter brief urging


1
      Statutory references are to this code.
2
      On July 27, 2021 we granted Patricia’s motion to
consolidate the appeals.
3
      Although the record before us in In re Samuel A., supra,
69 Cal.App.5th 67 indicated the court had scheduled a combined
six- and 12-month review hearing (366.21, subds. (e) & (f)), in
January 2021 the court held a combined six-month review and
section 366.22 hearing for Samuel.




                                 2
us to summarily reverse the court’s order; the Department did
not respond to our order to show cause.
       Accordingly, in light of our opinion in In re Samuel A.,
supra, 69 Cal.App.5th 67, we reverse the juvenile court’s order of
April 8, 2021 summarily denying Patricia’s section 388 petition
without a hearing and its May 7, 2021 order terminating her
                   4
parental rights.



                                     PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




4
      Although our disposition in In re Samuel A., supra,
69 Cal.App.5th 67 did not provide express directions to the
juvenile court as to how to proceed on remand, it would seem
Patricia is likely entitled to a new hearing pursuant to
section 366.22. However, we leave it to the juvenile court to
decide in the first instance, and in accordance with current
circumstances, what should happen next in the case, keeping in
mind the governing statutes and the parties’ respective burdens.




                                 3